Citation Nr: 0108370	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  98-17 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from July 1969 to December 
1971.

This appeal is from September 1998 and November 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  This case has been 
advanced on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (2000).

The appellant initiated the claim for increased rating in 
April 1998 with a statement explicitly seeking increased 
rating without reference to or disagreement with the initial 
rating assigned in the February 1998 rating decision that 
granted service connection effective June 1997.  The Board of 
Veterans' Appeals (Board) construes the issue as arising from 
a disagreement with the adjudication of entitlement to an 
increased rating, as distinguished from a disagreement with 
the initial rating, i.e., there is no requirement to stage 
the rating in this case.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Appellate review is on that basis.

In June 2000, the Board remanded this case to the RO to 
develop additional evidence in support of both claims at 
issue and to afford the veteran due process regarding the 
claim for TDIU.  The case has returned to the Board with 
certain elements of the June 2000 remand incomplete.  The 
Board defers action on the matter of entitlement to TDIU, 
pending return of the case from the remand appended to this 
decision.


FINDINGS OF FACT

1.  VA notified the veteran by letter dated August 10, 2000, 
mailed to his most recent address of record, of an 
appointment for a psychiatric examination on August 24, 2000, 
in conjunction with his claim for an increased rating for 
PTSD.

2.  There is no indication of record that the August 10, 
2000, letter was returned as undeliverable.

3.  The veteran did not report for the August 24, 2000, VA 
psychiatric examination, nor has he notified VA of a good 
cause for failure to report.

4.  A VA psychiatric reexamination of the veteran is 
necessary to verify the severity of the veteran's PTSD and to 
ensure that the disability is properly rated.


CONCLUSION OF LAW

VA must deny the veteran's claim for increased compensation 
for PTSD because he failed to report for a necessary 
examination without good cause.  38 C.F.R. §§ 3.327(a); 
3.655(a), (b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Upon review of the veteran's VA claims file in June 2000, the 
Board determined that medical evidence in the record on 
appeal raised medical questions that required clarification 
and further medical opinion to enable VA to accurately 
evaluate the severity disability due to PTSD.  The Board 
remanded the case for the RO to have the veteran undergo 
psychiatric examination so the examiner could provide certain 
opinions necessary for the accurate evaluation of disability.

On August 10, 2000, the G.V. (Sonny) Montgomery VA Medical 
Center (VAMC) mailed a letter to the veteran at the most 
recent address VA has of record for him.  His representative 
provided that address to VA on July 12, 2000.  The letter was 
a reminder of a VA examination scheduled for August 24, 2000.  
The United States Postal Service (USPS) did not return the 
letter as undelivered or undeliverable.  The veteran did not 
report for the examination.

By letter dated September 20, 2000, mailed to the same 
address as the reminder letter, the RO informed the veteran 
that he had failed to report for the scheduled examination, 
and notified him that he must inform the RO within 30 days 
whether he was willing to report for examination.  The 
veteran did not reply.  There is no record that the letter 
was returned by the USPS as undeliverable.

By letter dated December 12, 2000, mailed to another address, 
the source of which does not appear to be of record, the RO 
again informed the veteran of his failure to report for 
examination and that his claim for increased compensation or 
pension could not be completed because of his failure to 
report.  The letter requested that the veteran notify the RO 
whether he was willing to report.  Nothing of record shows 
the USPS failed to deliver the letter.  The veteran did not 
respond.

A February 8, 2001, memorandum of a telephone conversation 
between personnel of the RO and the veteran's representative 
in this case reveals that a telephone number previously of 
record for the veteran had changed to an unlisted number.  
The veteran's representative affirmed that the representative 
had no more current address information on the veteran than 
the address in the July 12, 2000, notice of change of 
address.

The RO returned the case to the Board in February 2001 
without further adjudication of the claim for increased 
rating for PTSD.


II.  Analysis

This case was pending on the date of enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [hereinafter VCAA or Act].  The Act 
therefore applies in this case.

VA has substantially complied with the pertinent requirements 
of the Act.  The Board's prior remand notified the veteran of 
what was needed to establish entitlement to the benefit 
sought (i.e., to substantiate his claim), of the precise 
reasons a reexamination was necessary, and of its importance 
to his claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§ 5103(a)).

The examination was scheduled.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C. 
§ 5103A(d)).  The August 2000 letter informed the veteran of 
a scheduled examination, and two follow-up letters informed 
him of the necessity of reporting for examination.  The 
follow-up letters were the functional equivalent of a second 
and third notice of information necessary to substantiate the 
claim, i.e., the information derived from examination, and 
notice of VA's failure to obtain the necessary information.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (to be 
codified at 38 U.S.C.A. § 5103, 5103A(b)).  The letters also 
advised the veteran of further action that would be taken 
with respect to the claim.  Id.  That is, the veteran was 
told that an examination would still be scheduled for him if 
he were willing to report, and he was told that the claim 
would be returned to the Board without the examination unless 
he responded within a certain amount of time.  In the 
September 2000 letter, he was given 30 days to respond.  In 
December 2000, he was permitted 60 days to respond.  On the 
expiration of the second period, the RO further attempted to 
determine whether there might be some other way to contact 
the veteran and learned that his representative had no more 
recent address or phone number for him.

The appellant has diagnoses of PTSD and of alcohol 
dependence.  He has had treatment and apparent remission and 
exacerbation of both in recent years.  He is seeking 
increased compensation for service-connected PTSD under laws 
that proscribe compensation for disability due to alcohol.  
See 38 U.S.C.A. § 1110 (West 1991); but see Allen v Principi, 
No. 99-7199 (Fed. Cir. Feb. 2, 2001) (an alcohol abuse 
disability arising as a direct result of a service-connected 
psychiatric condition fits within 38 U.S.C. § 1110's words of 
authorization for compensation and does not fit within 
§ 1110's express exclusion from compensation).

There are of record two VA examinations and numerous 
treatment records that raise questions about the severity of 
the veteran's PTSD.  These questions require informed medical 
expertise to accurately assess the level of disability 
attributable to the service-connected condition.

In an August 1998 VA examination, it is unclear whether the 
examiner reviewed the medical record, yet he made a Global 
Assessment of Functioning (GAF) of 65 exclusive of impairment 
due to substance abuse without explaining how he made that 
determination.  The May 1999 VA examiner reviewed the medical 
record and commented that PTSD symptoms were masked by 
continued substance abuse and that the pattern of substance 
abuse needs to be further explored.  He also reported a GAF 
of 65, but without comment whether that score included or 
excluded the influence of alcohol abuse on global 
functioning.  Consequently, the Board does not know if the 
score is comparable to the August 1998 score, or if it would 
be "comparing apples and oranges" to interpret the scores 
as showing stable global functioning.  In March 1998, the 
appellant's treatment case manager had reported severe, 
chronic PTSD symptoms and a GAF of 38.  August 1999 VA 
hospitalization for alcohol detoxification produced GAFs of 
50 currently and 55 for the past year.  In the context of 
such seemingly volatile global functioning, the Board deemed 
the comments of the May 1999 examiner instructive.

The Board concluded in June 2000, even before the decision in 
Allen, that correct rating of the disability was a complex 
matter, needing a more fully articulated report of the 
relationship between disability due to PTSD and disability 
due to alcohol abuse.  Regulation provides that 
"[r]eexaminations . . . will be requested whenever VA 
determines there is a need to verify . . . the current 
severity of a disability.  . . .  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such reexaminations."  38 C.F.R. 
§ 3.327(a) (2000).

Furthermore, when entitlement to a benefit cannot be 
established without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, a claim for increase "shall be denied."  
38 C.F.R. § 3.655(a), (b) (2000).

In this case, the veteran sought entitlement to a benefit, an 
increased disability rating, and entitlement could not be 
established without a current VA examination.  He failed to 
report without good cause.  Id.  There is a presumption of 
administrative regularity in the mailing of the scheduling 
and follow-up notices to the most recent address of record.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Absent any 
evidence that the veteran did not receive the notices, or 
that VA performed its administrative duties irregularly, that 
presumption is unrebutted in this case and applies to the 
facts of this case.

The use of the word "shall" removes the result in the 
veteran's claim for increased rating for PTSD from VA 
discretion.  The veteran failed to report without good cause 
for an examination necessary to determine the severity of his 
disability and his entitlement to an increased rating.

According to a February 2001 report of contact between the RO 
and the veteran's representative, neither the RO nor the 
representative has been able to determine another address for 
the veteran, nor have they any reason to think that he has 
not received the various notices sent to him.  It the 
veteran's burden to apprise VA of his whereabouts.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  If he does not, "there is no 
burden on the part of VA to turn up heaven and earth to find 
him."  Id. at 265.  The claim must be denied.  38 C.F.R. 
§ 3.655(b) (2000).


ORDER

A rating greater than 30 percent for PTSD is denied.


REMAND

The Board of Veterans' Appeals (Board) remanded this case in 
June 2000 for the RO to notify the veteran of information 
necessary to adjudicate his claim for TDIU, to provide the 
form necessary to gather the information, to assist the 
veteran to develop evidence in support of his claim for TDIU 
and to afford due process regarding a claim for total 
disability rating based TDIU by issuing a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board found that the veteran's application for TDIU 
benefits was incomplete and that the RO had adjudicated the 
claim prematurely.  The Board also found that after the 
November 1999 rating decision, the RO had improperly issued a 
supplemental statement of the case, see 38 C.F.R. § 19.31 
(2000), affording the veteran 60 days to perfect an appeal, 
see 38 C.F.R. § 20.302(c) (2000), rather than issuing the 
notice of decision.  See 38 C.F.R. § 3.103(f) (2000).  
Further, finding that the RO had deprived the veteran of due 
process by foreshortening his time to initiate an appeal, the 
Board construed the SSOC as providing actual notice of the 
rating decision, and a December 1999 Statement of Accredited 
Representative in Appealed Case (VA Form 646) as a timely 
notice of disagreement (NOD).  Finally, the Board deemed that 
a statement of the case (SOC) was due the veteran, after 
issue of which he would be afforded the time prescribed by 
law to perfect his appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 19.25, 19.26, 19.30, 20.200, 20.302 
(2000); see also Manlincon, 12 Vet. App. 238.

The RO requested the veteran to complete his application for 
TDIU (VA Form 21-8940), mailing the request letter and form 
in July 2000 to the veteran's address of record.  Five days 
later, the veteran's representative informed the RO of a 
change of the veteran's address.  There is no record the RO 
remailed the letter and VAF 21-8940 to the new address, 
however, the veteran's representative submitted a statement 
from a past employer of the veteran in July 2000, subsequent 
to the VA's request for employer information in conjunction 
with the TDIU claim.

Although a failure to provide information necessary to 
adjudicate a claim is cause for VA to find the claim 
abandoned, 38 C.F.R. § 3.158 (2000), there was a response in 
the form of additional evidence.  Such additional evidence 
requires readjudication.  38 C.F.R. § 19.37(a) (2000).  The 
RO did not readjudicate the claim.

As with the notice elements of the increased rating claim, 
supra, the RO did notify the veteran of information necessary 
to complete his claim and to enable VA to assist him 
substantiating his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C. 
§§ 51202, 5103(a), 5103A(a)(3)).  There does not appear to be 
further specific action necessary to satisfy the requirements 
of the VCAA.

In light of the additional evidence, the RO should 
readjudicate the claim, and in the absence of the appellant's 
submission of a completed claim for TDIU, the RO must 
determine whether the application is substantially complete 
within the meaning of VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (to be codified at 38 U.S.C. § 5103(a).  
In light of the Board's evaluation of the procedural posture 
of this issue, following further adjudication of the claim 
for TDIU, the RO should issue a SOC affording the veteran 
full information of all factual and legal considerations in 
his claim and provide information about perfecting his 
appeal.  See 38 C.F.R. § 19.30 (2000).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim, 
considering initially whether the 
application for TDIU is substantially 
complete, and if so, the merits of the 
claim.  If the claim remains denied, 
provide the appellant and his 
representative a statement of the case 
and information on perfecting the appeal 
from denial of TDIU, and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



